DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01 December 2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant's amendment to the independent claims require the use of a secondary reference.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010977 (Dusterhoft et al.) in view of US 2016/0298445 (Al-Khalifa et al.) and CN 110487634 (Zhang et al.).
   
   With respect to the limitations of claim 1, Dusterhoft et al. disclose a core holder (400 - Figure 4) for core testing, the core holder comprising:
      a body (430) having a cavity (431) defined therein;
      a sleeve (432) disposed within the cavity (431);
      a chamber defined within the sleeve (432), the chamber to hold at least one core plug (438); and 
      at least one fiber-optic sensor disposed at a perimeter of the chamber, the at least one fiber-optic sensor to sense at least one parameter related to flow of fluid through the chamber (any number of sensors (446), such as fiber optic sensors, may be located on the outer body (430) and/or internal sleeve (432); and are utilized to provide additional data about core sample (438) - page 12, lines 6-31); and 
      wherein the at least one fiber-optic sensor is a fiber optic temperature sensor, a fiber-optic pressure sensor (fiber optic sensor(s) may be utilized to measure strain/pressure (page 12, lines 15-17), or a fiber-optic pressure and temperature sensor.
   Dusterhoft et al. fail to disclose that the at least one fiber-optic sensor comprises an optical fiber having a sensing region extending along an axial direction of the core holder, and wherein the optical fiber is carried by the sleeve.
   Al-Khalifa et al. disclose a flow monitoring tool utilizing first (20) and second (20) fiber optic cable extending along first (23a) and second (23b) surface portions of tubing (12) (paragraph [0028], lines 4-7).  Reference further discloses that the first and second surface portions can be the inner diameter surfaces of tube (paragraph [0028], lines 16-19).  The first and second fiber optic cables are spaced apart from each other so they are not in contact with other (paragraph [0029], lines 1-4); and appear parallel to each other.  Modifying Dusterhoft et al. to place the fiber optic sensors on the inner surface of the sleeve would have been obvious to one of ordinary skill in the art at the time of filing as a means to provide direct measurement of core parameters.
   Zhang et al. disclose a system and method for testing strain of a rock core under a loading state, whereby a cylindrical core placed within a housing contains an axial optical fiber (3) directly on the surface of the core (Figure 1).  Modifying the combination of Dusterhoft et al. in view of Al-Khalifa et al. to contact the core with the optical fiber would have been obvious to one of ordinary skill in the art at the time of the invention as a means of providing fine strain testing of the core. 
   

   With respect to the limitation of claim 6, the combination (Dusterhoft et al.) further discloses a first plug (434a) disposed at an inlet end of the body (430), the first plug having a first port (436a) to permit fluid communication with the cavity from an exterior of the core holder.

   With respect to the limitation of claim 8, the combination (Al-Khalifa et al.) disclose that the first (20) and second (20) fiber optic cable extending along first (23a) and second (23b) surface portions of tubing (12) can be the inner diameter surfaces of tube (paragraph [0028], lines 16-19).  The first and second fiber optic cables are spaced apart from each other so they are not in contact with other (paragraph [0029], lines 1-4); and appear parallel to each other.  

   With respect to the limitation of claim 9, the combination (Zhang et al.) further disclose that the at least one fiber optic sensor comprises a plurality of fiber-optic sensors, each fiber-optic sensor comprising an optical fiber having a sensing region, wherein the optical fibers of the plurality of fiber-optic sensors are arranged to form a grid pattern or a loop pattern on an inner surface of the sleeve (Zhang et al. disclose that axial optical fibers (3) run along the length of the core (1) and other optical fibers (2) loop around the core, whereby a grip pattern or loop pattern is formed - Figure 4).  Al-Khalifa et al. previously disclose that the optical fibers may be located on the inner surface of the tubing, such that locating them on the inner surface of the sleeve in contact with the core would be obvious to one of ordinary skill in the art at the time of the invention to perform fine strain measurements of the core.
   With respect to the limitation of claim 10, the combination (Dusterhoft et al.) further discloses an annular space (431) is defined between the sleeve (432) and the body (430) to hold fluid around the sleeve (page 11, lines 21-24).  

   With respect to the limitation of claim 11, Dusterhoft et al. disclose a core testing system comprising:
      a core holder (400) having a chamber (431) to hold at least one core plug (438) and at least one fiber-optic sensor (444, 446) disposed at a perimeter of the chamber to sense at least one parameter related to flow of fluid through the chamber (any number of sensors (446), such as fiber optic sensors, may be located on the outer body (430) and/or internal sleeve (432) to provide additional data about core sample (438) - page 12, lines 6-31, such as strain/pressure (page 12, lines 15-17) or temperature (page 12, lines 25-30);
      at least one light source connected to the at least one fiber-optic sensor (fiber optic sensors uses the physical properties of light as it travels along a fiber to detect changes in temperature, strain, and other parameters; thus, some means for producing light is inherent to the operability of a fiber optic sensor); and 
      at least one light detector connected to the at least one fiber-optic sensor (a detector is necessary to receive the light being transmitted down the fiber to translate the received signals into parameter measurements),
      wherein the core holder (400) comprises a body (430) having a cavity (431) and a sleeve (432) disposed inside the cavity (431), and wherein the chamber is defined within the sleeve (432), 
      wherein the at least one fiber-optic sensor comprises an optical fiber having a sensing region, and 
      wherein the at least one fiber-optic sensor is a fiber optic temperature sensor, a fiber-optic pressure sensor (fiber optic sensor(s) may be utilized to measure strain/pressure (page 12, lines 15-17), or a fiber-optic pressure and temperature sensor.
   Dusterhoft et al. fail to disclose that the at least one fiber-optic sensor comprises an optical fiber having a sensing region extending along an axial direction of the core holder, and wherein the optical fiber is carried by the sleeve.
   Al-Khalifa et al. disclose a flow monitoring tool utilizing first (20) and second (20) fiber optic cable extending along first (23a) and second (23b) surface portions of tubing (12) (paragraph [0028], lines 4-7).  Reference further discloses that the first and second surface portions can be the inner diameter surfaces of tube (paragraph [0028], lines 16-19).  The first and second fiber optic cables are spaced apart from each other so they are not in contact with other (paragraph [0029], lines 1-4); and appear parallel to each other.  Modifying Dusterhoft et al. to place the fiber optic sensors on the inner surface of the sleeve would have been obvious to one of ordinary skill in the art at the time of filing as a means to provide direct measurement of core parameters.
   Zhang et al. disclose a system and method for testing strain of a rock core under a loading state, whereby a cylindrical core placed within a housing contains an axial optical fiber (3) directly on the surface of the core (Figure 1).  Modifying the combination of Dusterhoft et al. in view of Al-Khalifa et al. to contact the core with the optical fiber would have been obvious to one of ordinary skill in the art at the time of the invention as a means of providing fine strain testing of the core. 
   With respect to the limitation of claim 18, Dusterhoft et al. disclose a method of core testing, the method comprising:
      placing at least one core plug (438) within a chamber (431) defined within a core holder (400) (Figure 4);
      the core holder (400) comprising a body having a cavity and a sleeve (432) disposed inside the cavity, the chamber being defined within the sleeve (432), 
      positioning at least one fiber-optic sensor (444, 446) within the core holder
and at a perimeter of the chamber (any number of sensors (446), such as fiber optic sensors, may be located on the outer body (430) and/or internal sleeve (432));
	      the at least one fiber-optic sensor comprising an optical fiber having a sensing region,
      the at least one fiber-optic sensor is a fiber optic temperature sensor, a fiber-optic pressure sensor (fiber optic sensor(s) may be utilized to measure strain/pressure (page 12, lines 15-17), or a fiber-optic pressure and temperature sensor;
      injecting a fluid into the at least one core plug (638) within the chamber (432)
(page 11, lines 21-24); and
      measuring, with the at least one fiber-optic sensor, at least one parameter
related to flow of the fluid through the at least one core plug (fiber optic sensors are utilized to provide additional data about core sample (438) - page 12, lines 6-31, such as strain/pressure (page 12, lines 15-17) or temperature (page 12, lines 25-30)).
   Dusterhoft et al. fail to disclose that the at least one fiber-optic sensor comprises an optical fiber having a sensing region extending along an axial direction of the core holder, and wherein the optical fiber is carried by the sleeve.
   Al-Khalifa et al. disclose a flow monitoring tool utilizing first (20) and second (20) fiber optic cable extending along first (23a) and second (23b) surface portions of tubing (12) (paragraph [0028], lines 4-7).  Reference further discloses that the first and second surface portions can be the inner diameter surfaces of tube (paragraph [0028], lines 16-19).  The first and second fiber optic cables are spaced apart from each other so they are not in contact with other (paragraph [0029], lines 1-4); and appear parallel to each other.  Modifying Dusterhoft et al. to place the fiber optic sensors on the inner surface of the sleeve would have been obvious to one of ordinary skill in the art at the time of filing as a means to provide direct measurement of core parameters.
   Zhang et al. disclose a system and method for testing strain of a rock core under a loading state, whereby a cylindrical core placed within a housing contains an axial optical fiber (3) directly on the surface of the core (Figure 1).  Modifying the combination of Dusterhoft et al. in view of Al-Khalifa et al. to contact the core with the optical fiber would have been obvious to one of ordinary skill in the art at the time of the invention as a means of providing fine strain testing of the core. 

   With respect to the limitation of claim 19, the combination (Dusterhoft et al.) further discloses measuring with the at least one fiber-optic sensor, at least one parameter related to flow of the fluid through the core plug comprises measuring changes in a temperature in an environment of the at least one core plug by the at least one fiber-optic sensor (fiber optic sensors are utilized to provide additional data about core sample (438) - page 12, lines 6-31, such as temperature (page 12, lines 25-30)).

   With respect to the limitation of claim 20, the combination (Dusterhoft et al.) further discloses measuring with the at least one fiber-optic sensor, at least one parameter related to flow of the fluid through the core plug comprises measuring changes in a pressure in an environment of the at least one core plug by the at least one fiber-optic sensor (fiber optic sensors are utilized to provide additional data about core sample (438) - page 12, lines 6-31, such as strain/pressure (page 12, lines 15-17)).  


Claims 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010977 (Dusterhoft et al.) in view of US 2016/0298445 (Al-Khalifa et al.) and CN 110487634 (Zhang et al.) as applied to claims 1 and 11 above, and further in view of WO 2016/146989 (Smith).

   With respect to the limitation of claim 2, the combination of Dusterhoft et al. in view of Al-Khalifa et al. and Zhang et al. discloses all of the limitations of the base claim, but fails to disclose that a least a portion of a wall of the body is made of a transparent material to allow visual monitoring of a condition within the cavity.
   Smith discloses an apparatus for use with a core sampling device, comprising a core barrel (1) having one or more side walls, wherein at least one side wall comprises a transparent portion through which, in use, at least a portion of the core sample (3) can be seen (abstract and Figure 1).  Modifying the combination to provide a transparent wall portion would have been obvious to one of ordinary skill in the art at the time of filing in order to image the core sample; thus, allowing more information to be gathered about the core. 

   With respect to the limitation of claim 12, the combination of Dusterhoft et al. in view of Al-Khalifa et al. and Zhang et al. discloses all of the limitations of the base claim, including that the core holder (400) comprises a body (430) having a cavity (431), wherein the chamber is defined within the cavity (431), but fails to disclose that at least a portion of the body is made of a transparent material.
   Smith discloses an apparatus for use with a core sampling device, comprising a core barrel (1) having one or more side walls, wherein at least one side wall comprises a transparent portion through which, in use, at least a portion of the core sample (3) can be seen (abstract and Figure 1).  Modifying the combination to provide a transparent wall portion would have been obvious to one of ordinary skill in the art at the time of filing in order to image the core sample; thus, allowing more information to be gathered about the core. 







Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010977 (Dusterhoft et al.) in view of US 2016/0298445 (Al-Khalifa et al.) and CN 110487634 (Zhang et al.) as applied to claims 1 and 11 above, and further in view of US 10,844,711 (Cooper et al.).

   With respect to the limitation of claims 5 and 16, the combination of Dusterhoft et al. in view of Al-Khalifa et al. and Zhang et al. discloses all of the limitations of the base claim, but fail to disclose a seal member disposed within the sleeve and positioned to form a barrier between the at least one fiber-optic sensor and the chamber. 
   Cooper et al. disclose a core holder comprising a plurality of seals (24, 25) encasing the core sample (S) (Figure 1).  Modifying the combination to provide a seal member disposed within the sleeve would have been obvious to one of ordinary skill in the art at the time of filing as a means to provide greater durability of the testing system by providing greater sealing strength.








Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010977 (Dusterhoft et al.) in view of US 2016/0298445 (Al-Khalifa et al.) and CN 110487634 (Zhang et al.) as applied to claims 1 and 11 above, and further in view of "Laboratory Core Flooding Experimental Systems for CO2 Geosequestration: An Updated Review Over the Past Decade" (Sun et al.).

   With respect to the limitation of claim 7, the combination of Dusterhoft et al. in view of Al-Khalifa et al. and Zhang et al. discloses all of the limitations of the base claims, but fail to disclose a second plug disposed at an end of the sleeve proximate the inlet end of the body, the second plug having a second port aligned for fluid communication with the first port.
   Sun et al. disclose a core holder (Figures 7a) comprising a second plug (inlet end plug) at an end proximate the inlet end of the body, the second/inlet end plug having a second port aligned for fluid communication with the first port in the end cap.  Modifying the combination with a second plug having a port aligned with the first port would have been obvious to one of ordinary skill in the art at the time of filing to tightly secure the core within the holder with multiple end caps.

   With respect to the limitation of claim 17, the combination of Dusterhoft et al. in view of Al-Khalifa et al. and Zhang et al. discloses all of the limitations of the base claim including that fluid is introduced into the chamber (431) to apply confining pressure between outer body (430) and inner sleeve (432) resulting in pressure being applied to core sample (438) (page 11, lines 21-24), but fail to disclose a pump in fluid communication with the chamber.
   Sun et al. disclose a core holder (Figures 7a/b) in fluid communication with a pump (Figure 7b) to introduce fluid to the holder.  Modifying the combination with a pump would have been obvious to one of ordinary skill in the art at the time of filing as a means of efficiently moving fluids to and through the core holder; thus, allowing testing to occur at a faster rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571) 272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2855